      Case 1:16-mc-00353-LAK-BCM Document 94 Filed 08/02/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  CLINTON CAPITAL CORPORATION,
                                                        16-MC-353 (LAK) (BCM)
              Plaintiff,
                                                        ORDER
         -against-
 257 WEST 21ST STREET ASSOCIATES,
 INC., et al.,
              Defendants.
                                                                                       8/2/21

BARBARA MOSES, United States Magistrate Judge.

        This action was initiated by Clinton Capital Corporation (Clinton) on October 4, 2016, pursuant

to Fed. R. Civ. P. 69(a)(2), to obtain discovery in aid of its efforts to collect a judgment entered more

than 25 years ago, on June 27, 1995, and recorded on June 30, 1995, against 257 West 21st Street

Associates, Inc., 257 West 21st Street Equities, Inc., and Christopher McNeur (McNeur), in the amount

of $382,612.42. (Dkt. No. 66-11). The proceedings in this Court since 2016 have consisted primarily

of motions to compel compliance with, or sanction noncompliance with, numerous nonparty subpoenas

served by Clinton upon persons and entities that are associated with McNeur and that Clinton suspects

of holding or hiding assets belonging to McNeur.

        Most recently, by letter-motion dated June 4, 2021, Clinton seeks to compel thirteen non-party

entities (the Entities) to produce additional documents in response to subpoenas duces tecum (the

Subpoenas) dated September 19 and December 2, 2019. The Subpoenas were served on the following

Entities and appear in the record at the following docket numbers:

        172 E Holding LLC (Dkt. No. 87-4)
        974 St. Nicholas Ave Management LLC (Dkt. No. 87-5)
        2599 Enterprise (referred to elsewhere as 2599 Enterprise LLC) (Dkt. No. 87-6)
        Elite View International Holdings (Dkt. No. 87-7)
        Elite View International Capital (Dkt. No. 87-8)
        Elite View International Trading (Dkt. No. 87-9)
        AWM Holding LLC (Dkt. No. 87-10)
        Byblos Offices LLC (Dkt. No. 87-11)
        MAJA Equities LLC (Dkt. No. 87-12)
        974 St. Nicholas Avenue Equities, Inc. (Dkt. No. 87-24)


                                                   1
      Case 1:16-mc-00353-LAK-BCM Document 94 Filed 08/02/21 Page 2 of 4




        974 St. Nicholas Avenue Associates Limited Partnership (Dkt. No. 87-25)
        East-West Country Art Ltd. (Dkt. No. 87-26)
        JJMA Inc. (Dkt. No. 87-30) 1

        The Entities are or were in the real estate business. 2 According to plaintiff, they are "nominally

held by Ana McNeur," who is McNeur's wife. (Dkt. No. 87 at 3.) The Entities are represented in this

action by McNeur's counsel, who served written responses on November 15, 2019 and January 27,

2020 (Dkt. Nos. 87-13 through 87-21, 87-27 through 87-29) and produced certain documents. See,

e.g., Feb. 20, 2020 letter from Lieser to Northridge (Dkt. No. 87-23) (attaching bate stamped

documents). Plaintiff contends that the production to date has been insufficient. The Entities contend

that they made a good-faith effort to respond to overbroad and poorly drafted Subpoenas, assert that

many of the documents sought simply do not exist, and point out that this is not the first time they have

been required to respond to subpoenas from Clinton. See, e.g., Leiser Decl. Exs. 1-2 (Dkt. Nos. 89-2

and 89-3) (responses to subpoenas dated December 21, 2016 and October 3, 2017, both served upon

974 St. Nicholas Ave Management LLC). Plaintiff acknowledges that there is overlap between the




1
  There is some confusion concerning the number and identity of the subpoenas in dispute, because
Clinton filed two different letter-motions on June 4. The first (Dkt. No. 85) which sought a pre-
motion discovery conference, listed sixteen "subpoenas at issue" in a footnote, but attached copies
of only twelve. (Dkt. Nos. 85-2 through 85-10, 85-20 through 85-22.) The second letter-motion
(Dkt. No. 87), filed a few minutes later, sought an order compelling compliance with "certain
nonparty subpoenas," again listed sixteen in a footnote, but attached copies of only thirteen – those
listed above. Further muddying the waters, Clinton's attorney Keith C. Northridge represented
during today's conference that plaintiff seeks to compel compliance with only nine subpoenas.
Attorney Northridge appears to have been mistaken. I note that on June 17, 2021, attorney David
I. Lieser (counsel to McNeur) filed an opposition letter-brief (Dkt. No. 89), on behalf of the thirteen
Entities listed above. Like attorney Lieser, the Court construes the motion as seeking to enforce
compliance with the thirteen Subpoenas attached to Dkt. No. 87 and listed in the body of this
Order.
2
 Some of them (for example, 974 St. Nicholas Avenue Equities, Inc. and 974 St. Nicholas Avenue
Associates Limited Partnership) no longer exist. According to attorney Lieser, 974 St. Nicholas
Avenue Equities, Inc. was dissolved in 1997, and 974 St. Nicholas Avenue Associates Limited
Partnership was "converted to" 974 St. Nicholas Ave Management LLC (which apparently still
exists) in 1996. Lieser Decl. (Dkt. No. 89-1) ¶¶ 6-7.


                                                    2
      Case 1:16-mc-00353-LAK-BCM Document 94 Filed 08/02/21 Page 3 of 4




previous subpoenas and the Subpoenas now at issue, and that it did not seek judicial intervention with

respect to the earlier subpoenas.

        After carefully considering the letter-briefs and arguments of Clinton and the Entities, and for

the reasons discussed on the record during today's discovery conference, it is hereby ORDERED that,

to the extent it has not previously done so, each Entity shall produce, on or before November 2, 2021:

        1.      All bank statements, and all checks, wire transfer records, and other source

                documents, reflecting the payment of money from December 1, 2016 through July

                31, 2021 from that Entity to McNeur and/or Ana McNeur, regardless of how the

                payment is characterized (e.g., salary, bonus, fee, distribution, carried interest,

                return of capital, advance, loan, loan repayment, expense reimbursement) and

                regardless of whether the payment is made directly or indirectly. For purposes of

                this paragraph, a payment is made "indirectly" when it is made (a) to an entity (other

                than the Entities that are the subjects of this Order) that is majority-owned and/or

                controlled by McNeur and/or Ana McNeur (b) to a trust for the benefit of McNeur

                and/or Ana McNeur; or (c) to any other person or entity for the purpose of making

                a further payment to McNeur and/or Ana McNeur.

        2.      All of its governing documents (e.g., articles of incorporation, articles of

                organization, partnership agreements, bylaws) in effect from December 1, 2016

                through July 31, 2021.

        3.      All minutes or other records of the meetings of its shareholders, directors, partners,

                or members from December 1, 2016 through July 31, 2021.

        4.      With respect to dissolved Entities, all documents reflecting their dissolution,

                including the disposition of their assets, at any time since January 1, 1995.

        5.      The deed to the property known as 974 St. Nicholas Avenue, New York, New York.


                                                   3
     Case 1:16-mc-00353-LAK-BCM Document 94 Filed 08/02/21 Page 4 of 4




      6.     All documents reflecting the changes in ownership of the property known as 974

             St. Nicholas Avenue, New York, New York, among and between the Entities,

             including the consideration therefor, at any time since January 1, 1995.

      The Clerk of Court is respectfully directed to close Dkt. Nos. 85, 87, and 89.

Dated: New York, New York
       August 2, 2021
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge




                                               4
